 1

 2

 3

 4

 5

 6

 7

 8                              UNITED STATES DISTRICT COURT
 9                               EASTERN DISTRICT OF CALIFORNIA
10

11   TIENGKHAM SINGANONH,                                 1:18-cv-00763-GSA-PC
12                 Plaintiff,                             ORDER TO SHOW CAUSE WHY CASE
                                                          SHOULD NOT BE DISMISSED AS
13         vs.                                            BARRED BY STATUTE OF
                                                          LIMITATIONS
14   PALACIOS, et al.,                                    (ECF No. 1.)
15                 Defendants.
                                                          THIRTY-DAY DEADLINE TO RESPOND
16

17   I.     BACKGROUND
18          Tiengkham Singanonh (“Plaintiff”) is a state prisoner proceeding pro se and in forma
19   pauperis in this civil rights action pursuant to 42 U.S.C. § 1983. On May 24, 2018, Plaintiff filed
20   the Complaint commencing this action, which is now before the court for screening. 28 U.S.C.
21   § 1915.
22   II.    SCREENING REQUIREMENT
23          The court is required to screen complaints brought by prisoners seeking relief against a
24   governmental entity or officer or employee of a governmental entity. 28 U.S.C. § 1915A(a). The
25   court must dismiss a complaint or portion thereof if the prisoner has raised claims that are legally
26   “frivolous or malicious,” that fail to state a claim upon which relief may be granted, or that seek
27   ///
28   ///


                                                      1
 1   monetary relief from a defendant who is immune from such relief. 28 U.S.C. § 1915A(b)(1),(2).
 2   “Notwithstanding any filing fee, or any portion thereof, that may have been paid, the court shall
 3   dismiss the case at any time if the court determines that the action or appeal fails to state a claim
 4   upon which relief may be granted.” 28 U.S.C. § 1915(e)(2)(B)(ii).
 5           A complaint is required to contain “a short and plain statement of the claim showing that
 6   the pleader is entitled to relief.” Fed. R. Civ. P. 8(a)(2). Detailed factual allegations are not
 7   required, but “[t]hreadbare recitals of the elements of a cause of action, supported by mere
 8   conclusory statements, do not suffice.” Ashcroft v. Iqbal, 556 U.S. 662, 678 (2009) (citing Bell
 9   Atlantic Corp. v. Twombly, 550 U.S. 544, 555 (2007)). While a plaintiff’s allegations are taken
10   as true, courts “are not required to indulge unwarranted inferences.” Doe I v. Wal-Mart Stores,
11   Inc., 572 F.3d 677, 681 (9th Cir. 2009) (internal quotation marks and citation omitted). To state
12   a viable claim, Plaintiff must set forth “sufficient factual matter, accepted as true, to ‘state a claim
13   to relief that is plausible on its face.’” Iqbal, 556 U.S. at 678-79; Moss v. U.S. Secret Service,
14   572 F.3d 962, 969 (9th Cir. 2009). While factual allegations are accepted as true, legal
15   conclusions are not.     Id.   The mere possibility of misconduct falls short of meeting this
16   plausibility standard. Id.
17   III.    SUMMARY OF ALLEGATIONS
18           Plaintiff is presently incarcerated at Pleasant Valley State Prison in Coalinga, California.
19   The events at issue in the Complaint allegedly occurred at the Fresno County Jail in Fresno,
20   California, when Plaintiff was detained there in the custody of the Fresno County Sheriff.
21   Plaintiff names as defendants Lieutenant Palacios (Classification Management Officer), Sergeant
22   Carter, Sheriff M. Mims, and Correctional Officer Singh (collectively, “Defendants”).
23           Plaintiff’s allegations follow. On May 6, 2013, Plaintiff was classified and placed in the
24   wrong housing unit by the Fresno County Jail classification department.                  Plaintiff was
25   interviewed by the classification officer and informed him that he was associated with the Lao
26   Boys gang, as it has always been in his file. Plaintiff was then taken upstairs to the fifth floor C-
27   ///
28   ///


                                                        2
 1   Pod where he was met by defendant C/O Singh. Before Plaintiff was placed in the C-Pod, he
 2   was asked again by defendant C/O Singh, the floor officer, about his gang association. Plaintiff
 3   again informed him that he was associated with the Lao Boys. C/O Singh told Plaintiff that there
 4   were Lao Boys in the C-Pod, so Plaintiff grabbed his mattress and went inside.
 5          It was count time when Plaintiff was placed in C-Pod, so everyone was on their racks
 6   [sic]. Plaintiff had no idea that it was a TRG1 pod. After count was over ten to fifteen inmates
 7   approached and surrounded Plaintiff, then attacked him without warning. Plaintiff was almost
 8   killed. Defendant Lt. Palacios escorted Plaintiff to the infirmary where his medical treatment
 9   was video-recorded. The doctor put Plaintiff’s left shoulder back in place in front of Lt. Palacios.
10   Plaintiff suffered major bodily injuries and a fractured right arm from the attack.
11           Plaintiff seeks compensatory and punitive damages.
12   IV.    STATUTE OF LIMITATIONS
13          In federal court, federal law determines when a claim accrues, and “under federal law, a
14   claim accrues ‘when the plaintiff knows or has reason to know of the injury which is the basis of
15   the action.’” Lukovsky v. City and County of San Francisco, 535 F.3d 1044, 1048 (9th Cir.
16   2008) (quoting Two Rivers v. Lewis, 174 F.3d 987, 991 (9th Cir. 1999); Fink v. Shedler, 192
17   F.3d 911, 914 (9th Cir. 1999)). In the absence of a specific statute of limitations, federal courts
18   should apply the forum state’s statute of limitations for personal injury actions. Lukovsky, 535
19   F.3d at 1048; Jones v. Blanas, 393 F.3d 918, 927 (2004); Fink, 192 F.3d at 914. California’s
20   two-year statute of limitations for personal injury actions applies to 42 U.S.C. § 1983 claims.
21   See Jones, 393 F.3d at 927. California’s statute of limitations for personal injury actions requires
22   that the claim be filed within two years. Cal. Code Civ. Proc., § 335.1.
23          In actions where the federal court borrows the state statute of limitations, the court should
24   also borrow all applicable provisions for tolling the limitations period found in state law. See
25   Hardin v. Straub, 490 U.S. 536, 539, 109 S.Ct. 1998, 2000 (1989). Pursuant to California Code
26   ///
27   ///
28
                    1
                        Plaintiff does not explain what TRG stands for.

                                                             3
 1   of Civil Procedure, § 352.1, a two-year limit on tolling is imposed on prisoners. Section 352.1
 2   provides, in pertinent part, as follows:
 3           (a) If a person entitled to bring an action, . . . is, at the time the cause of
             action accrued, imprisoned on a criminal charge, or in execution under the
 4           sentence of a criminal court for a term less than for life, the time of that
             disability is not a part of the time limited for the commencement of the
 5           action, not to exceed two years.
 6   Cal. Code Civ. Proc., § 352.1. In addition, under the Prison Litigation Reform Act, an applicable
 7   statute of limitations must be tolled while a prisoner completes the mandatory exhaustion
 8   process. Civil Rights of Institutionalized Persons Act, § 7(a), 42 U.S.C.A. § 1997e(a).
 9           Although the statute of limitations is an affirmative defense that normally may not be
10   raised by the Court sua sponte, it may be grounds for sua sponte dismissal of an in forma pauperis
11   complaint where the defense is complete and obvious from the face of the pleadings or the court’s
12   own records. Franklin v. Murphy, 745 F.2d 1221, 1228-1230 (9th Cir. 1984). See Levald, Inc.
13   v. City of Palm Desert, 988 F.2d 680, 686-87 (9th Cir. 1993). That is the case here – the defense
14   appears complete and obvious from the face of the complaint.
15           Plaintiff alleges that his rights were violated causing him to suffer injuries on May 6,
16   2013. Based on these allegations it appears that the statute of limitations for Plaintiff’s injuries
17   began to run on May 6, 2013. Plaintiff did not file this lawsuit until more than five years later,
18   on May 24, 2018. Even allowing for tolling of the limitations period while Plaintiff exhausted
19   his remedies, it appears that Plaintiff did not file this lawsuit before the statute of limitations
20   expired. Therefore the court finds that on the face of the Complaint Plaintiff’s claims are barred
21   by the statute of limitations.
22   V.      CONCLUSION AND ORDER
23           The court finds that on the face of Plaintiff’s Complaint for this action his claims are
24   barred by the statute of limitations. Therefore, the court shall issue an order to show cause.
25   Plaintiff is required to file a response to the order within thirty days showing why this case should
26   not be dismissed as barred by the statute of limitations.
27   ///
28   ///


                                                       4
 1                                ORDER TO SHOW CAUSE
 2              Based on the foregoing, IT IS HEREBY ORDERED that:
 3        1.    Within thirty days from the date of service of this order, Plaintiff is
 4              required to file a response in writing showing why this case should not be
 5              dismissed as barred by the statute of limitations; and
 6        2.    Failure to comply with this order may result in the dismissal of this case.
 7
     IT IS SO ORDERED.
 8

 9     Dated:   May 10, 2019                            /s/ Gary S. Austin
                                                  UNITED STATES MAGISTRATE JUDGE
10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28


                                                 5
